          Case 14-30119-JKS         Doc 178    Filed 01/18/19 Entered 01/18/19 18:00:52               Desc Main
                                               Document Page 1 of 3

  MELINDA MIDDLEBROOKS ESQ
  841 MOUNTAIN AVENUE, FIRST FLOOR
  SPRINGFIELD, NJ 07081

                                IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF NEW JERSEY

                    TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS AS OF 12/31/2018
                                               Chapter 13 Case # 14-30119
    Re:       DONITA L MAYNARD                                                Atty: MELINDA MIDDLEBROOKS ESQ
              134 BURNETT STREET                                                    841 MOUNTAIN AVENUE, FIRST FLOOR
              ELIZABETH, NJ 07202                                                   SPRINGFIELD, NJ 07081



NOTE: THIS IS A BASE PLAN IN THE AMOUNT OF $419,167.82

                                           RECEIPTS AS OF 12/31/2018                            (Please Read Across)

 Date               Amount          Source Document No.          Date               Amount       Source Document No.
 12/02/2014         $1,000.00       106402313127                 12/02/2014          $886.00     106402313138
 02/03/2015           $758.00       106506770183                 02/03/2015          $128.00     106506770051
 02/03/2015         $1,000.00       106506770040                 02/24/2015        $6,506.00     1934020000 -
 04/09/2015         $1,000.00       106506773626                 04/09/2015        $1,000.00     106506773637
 04/09/2015           $600.00       106506773660                 04/09/2015        $1,000.00     106506773659
 04/09/2015         $1,000.00       106506773648                 05/04/2015        $1,000.00     106506774715
 05/04/2015           $906.00       106506774726                 06/02/2015        $1,000.00     106506776189
 06/02/2015         $1,000.00       106506776190                 06/02/2015        $1,000.00     106506776200
 06/02/2015         $1,000.00       106506776211                 06/02/2015        $1,000.00     106506776222
 06/02/2015         $1,000.00       106506776233                 06/02/2015          $506.00     106506776244
 07/02/2015         $6,506.00       203005878                    07/21/2015        $1,000.00     106864913067
 07/21/2015         $1,000.00       106864913045                 07/21/2015        $1,000.00     106864913056
 07/21/2015         $1,000.00       106864913100                 07/21/2015        $1,000.00     106864913111
 07/21/2015         $1,000.00       106864913122                 07/21/2015          $506.00     106864913133
 08/05/2015         $1,000.00       106864913639                 08/05/2015        $1,000.00     106864913617
 08/05/2015         $1,000.00       106864913628                 08/05/2015        $1,000.00     106864913595
 08/05/2015         $1,000.00       106864913606                 08/14/2015        $1,000.00     106864914277
 08/14/2015         $1,000.00       106864914288                 08/14/2015        $1,000.00     106864914299
 08/14/2015         $1,000.00       106864914266                 08/14/2015        $1,000.00     106864914300
 08/14/2015         $1,000.00       106864914310                 08/14/2015          $506.00     106864914321
 10/09/2015         $6,506.00       1670000139                   11/03/2015        $6,506.00     855188
 12/15/2015         $6,506.00       1670005479                   01/14/2016        $4,600.00     855285
 02/26/2016         $8,032.00       1670000566                   02/26/2016        $6,506.00     1670000567
 03/24/2016         $6,506.00       1670000670                   05/03/2016        $6,506.00     1670000842
 06/01/2016         $6,506.00       1670000968                   06/01/2016        $6,506.00     1670000967
 07/15/2016         $6,506.00       1670001130                   08/09/2016        $6,506.00     1670001232
 09/19/2016         $6,506.00       1670001414                   11/01/2016        $6,506.00     1670001531
 12/09/2016         $6,506.00       877052                       12/09/2016        $7,624.00     877106
 01/20/2017         $7,624.00       877396                       03/01/2017        $7,624.00     1670001871
 03/24/2017         $7,624.00       882367                       04/18/2017        $7,624.00     1670002050
 06/13/2017         $1,724.00       1670002263                   06/13/2017        $6,000.00     882961
 08/24/2017         $7,624.00       4228410000 -                 08/24/2017        $9,000.00     4228426000 -
 08/24/2017         $6,149.06       4228437000 -                 09/22/2017        $7,624.00     4301346000 -



                                                          Page 1 of 3
           Case 14-30119-JKS        Doc 178      Filed 01/18/19 Entered 01/18/19 18:00:52                Desc Main
                                                 Document Page 2 of 3
Chapter 13 Case # 14-30119

  Date             Amount           Source Document No.          Date              Amount          Source Document No.
  11/02/2017       $7,624.00        4410188000   -               11/16/2017       $7,624.00       4447983000     -
  02/08/2018       $7,624.00        4658506000   -               04/09/2018       $7,624.00       4817465000
  04/09/2018       $9,000.00        4817492000                   04/09/2018       $6,247.00       4819676000
  05/01/2018       $7,624.00        4878658000                   05/10/2018       $7,624.00       4905173000
  06/26/2018       $8,054.00        5017622000                   07/19/2018       $8,054.00       5080608000
  08/07/2018       $8,054.00        5135680000                   09/24/2018       $8,054.00       5255504000
  10/23/2018       $8,054.00        5333663000                   11/30/2018       $8,054.00       5428150000
  12/31/2018       $8,054.00        5504507000

Total Receipts: $338,628.06 - Amount Refunded to Debtor: $0.00 = Receipts Applied to Plan: $338,628.06

                             LIST OF PAYMENTS TO CLAIMS AS OF 12/31/2018                          (Please Read Across)

 Claimant Name           Date        Amount          Check #                            Date         Amount              Check #
  OCWEN LOAN SERVICING LLC
                   04/20/2015          $412.87        730,362                        05/18/2015        $325.26           732,387
                   06/15/2015          $134.77        734,467                        07/20/2015        $464.37           736,667
                   08/10/2015          $464.37        738,703                        09/14/2015      $1,285.62           740,701
                   11/16/2015          $109.38        744,926                        12/17/2015        $456.16           746,906
                   01/19/2016          $456.16        748,977                        02/16/2016        $322.53           750,973
  RESIDENTIAL MORTGAGE LOAN TRUST
                   12/19/2016    $6,122.15            769,815                        01/17/2017    $13,296.33            771,765
                   02/21/2017    $7,174.18            773,623                        04/14/2017     $7,174.18            777,377
                   05/15/2017    $7,174.18            779,263                        06/19/2017     $7,174.18            781,223
                   07/17/2017    $7,268.28            783,280                        09/25/2017    $21,429.45            786,942
                   11/20/2017    $7,471.52            790,527                        12/18/2017    $14,348.36            792,465
  RESIDENTIAL MORTGAGE LOAN TRUST 2013-TT2
                   04/20/2015    $5,151.82            730,503                        05/18/2015     $4,058.54            732,539
                   06/15/2015    $1,681.65            734,621                        07/20/2015     $5,794.40            736,823
                   08/10/2015    $5,794.40            738,826                        09/14/2015    $16,041.92            740,846
                   11/16/2015    $1,364.79            745,060                        12/17/2015     $5,692.01            747,043
                   01/19/2016    $5,692.01            749,122                        02/16/2016     $4,024.47            751,112
                   04/18/2016   $12,719.09            755,163                        05/13/2016       $962.07            757,110
                   06/20/2016    $7,244.59            759,105                        07/18/2016    $12,296.34            761,097
                   08/15/2016    $6,148.17            762,971                        09/19/2016     $6,148.17            764,998
                   11/15/2016    $6,148.17            768,843
  WILMINGTON SAVINGS FUND SOCIETY
                   03/19/2018     $7,174.18           798,081                        05/14/2018    $21,635.96            801,838
                   06/18/2018   $14,424.60            803,739                        08/20/2018    $15,238.16            807,593
                   09/17/2018     $7,812.38           809,566                        11/19/2018     $7,812.38            813,420
                   12/17/2018     $7,594.92           815,294

                                         CLAIMS AND DISTRIBUTIONS
                                                                        Allowed     Percent to                       Unpaid
 Claim #            Claimant Name                     Class              Claim       be Paid      Paid               Balance *
   TTE     TRUSTEE COMPENSATION                  ADMIN                                             17,705.49     TBD
  ATTY     ATTORNEY (S) FEES                     ADMIN              14,013.24  100.00%             14,013.24                 0.00
 COURT     CLERK OF COURT                        ADMIN                   0.00  100.00%                  0.00                 0.00
   0003    WILMINGTON SAVINGS FUND SOCIETY       MTG PARTIAL CRAM DOWN
                                                                   370,295.51
                                                                        SECURED100.00%            294,882.92
   0004    OCWEN LOAN SERVICING LLC              MORTGAGE ARREARS IN 4,431.49
                                                                     DEFAULT 100.00%                4,431.49
   0005    AMWEBLOAN LLC                         UNSECURED               0.00     *                     0.00
   0006    JEFFERSON CAPITAL SYSTEMS LLC         UNSECURED             146.50     *                     0.00
   0007    CERASTES, LLC                         UNSECURED             510.00     *                     0.00
   0008    NICOLETTE BLECK                       UNSECURED               0.00     *                     0.00
   0009    WILMINGTON SAVINGS FUND SOCIETY       UNSECURED         281,249.38     *                     0.00


                                                          Page 2 of 3
           Case 14-30119-JKS             Doc 178       Filed 01/18/19 Entered 01/18/19 18:00:52                      Desc Main
                                                       Document Page 3 of 3
Chapter 13 Case # 14-30119
                                                                                                                    Total Paid: $331,033.14
                                                                                                                               See Summary

                                                              SUMMARY
 Summary of all receipts and disbursements from the date the case was filed , to and including: January 18, 2019.

 Receipts: $338,628.06           -   Paid to Claims: $299,314.41     -   Admin Costs Paid: $31,718.73 =       Funds on Hand: $7,594.92




**NOTE: THIS REPORT IS NOT TO BE USED AS A PAYOFF FIGURE. ADDITIONAL ALLOWED CLAIMS AND OTHER
        VARIABLES MAY AFFECT THE AMOUNT TO COMPLETE THE PLAN.




                                                                 Page 3 of 3
